Case 6:19-cv-00111-TAD-CBW Document 1 Filed 01/30/19 Page 1 of 4 PageID #: 1



                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA

MICHAEL WASHINGTON,                        )
                                           )
       Plaintiff,                          )   Civil Action No.: 6:19-cv-111
                                           )
       v.                                  )
                                           )
ACAC, INC.,                                )
                                           )
       Defendant.                          )

                             PLAINTIFF’S COMPLAINT

       Plaintiff, MICHAEL WASHINGTON (“Plaintiff”), through his attorney, SCOTT,

VICKNAIR, HAIR & CHECKI, LLC, alleges the following against Defendant, ACAC,

INC. (“Defendant”):

                                  INTRODUCTION

   1. Plaintiff’s Complaint is based on the Telephone Consumer Protection Act

(“TCPA”), 47 U.S.C. § 227.

                             JURISDICTION AND VENUE

   2. This Court has jurisdiction under 28 U.S.C. §§1331, 1337, 1367, and 47 U.S.C. §

227.

   3. Venue and personal jurisdiction in this District are proper because Defendant does

or transacts business within this District, and a material portion of the events at issue

occurred in this District.

                                       PARTIES
Case 6:19-cv-00111-TAD-CBW Document 1 Filed 01/30/19 Page 2 of 4 PageID #: 2



   4. Plaintiff is an individual residing in New Iberia, Louisiana, and is a person as

defined by 47 U.S.C. § 153.

   5. Defendant is a Delaware Corporation, doing business in Louisiana, and is a person

as defined by 47 U.S.C. § 153.

                               FACTUAL ALLEGATIONS

   6. In or around July of 2018, Defendant began calling Plaintiff on Plaintiff’s cellular

telephone.

   7. Plaintiff never provided consent, express or otherwise, to receive calls from

Defendant.

   8. Upon answering calls from Defendant, Plaintiff was met with a prerecorded

message.

   9. Plaintiff called Defendant and told them to stop calling, revoking any consent

Defendant may have believed it had to call Plaintiff.

   10. When Plaintiff called Defendant, Defendant’s representative told Plaintiff

Defendant should not be calling him.

   11. Despite Plaintiff’s demand and Defendant’s admission that it should not be calling

Plaintiff, Defendant continued to call Plaintiff.

   12. Defendant’s calls were placed using a prerecorded or artificial voice message.

   13. Based on the nature and frequency of the calls, upon information and belief, these

calls were placed via an Automatic Telephone Dialing System (“ATDS”).

   14. Defendant’s calls were not placed for emergency purposes.


                                              2
Case 6:19-cv-00111-TAD-CBW Document 1 Filed 01/30/19 Page 3 of 4 PageID #: 3



   15. Defendant knowingly and intentionally called Plaintiff via an ATDS and with an

artificial or prerecorded voice without Plaintiff’s consent.

                             VIOLATIONS OF THE TCPA

   16. The preceding paragraphs are incorporated as if fully stated herein.

   17. Defendant is liable under 47 U.S.C. § 227(b)(1) for placing ATDS and

prerecorded or artificial voice calls to Plaintiff’s cellular phone without consent.

   18. These calls were made knowingly and willfully.

                             DEMAND FOR JURY TRIAL

   19. Plaintiff hereby demands a trial by jury.

                                 PRAYER FOR RELIEF

       Plaintiff respectfully requests that judgment be entered in Plaintiff’s favor and

against Defendant, including the following relief:

   1. An injunction requiring Defendant to cease all calls to Plaintiff.

   2. Statutory damages of $1,500 per call for Defendant’s willful violations of the

       TCPA.

   3. Statutory damages of $500 per call for Defendant’s negligent violations of the

       TCPA.

   4. All costs and attorney’s fees incurred by Plaintiff.

   5. Any other relief that this Court deems appropriate.




                                              3
Case 6:19-cv-00111-TAD-CBW Document 1 Filed 01/30/19 Page 4 of 4 PageID #: 4



Dated: January 30, 2019            Respectfully submitted,


                                   /s/ Samuel J. Ford
                                   Samuel J. Ford, Esq., Bar Roll No. 36081
                                   Scott, Vicknair, Hair & Checki, LLC
                                   909 Poydras St., Ste. 1100
                                   New Orleans, LA 70112
                                   ford@svhclaw.com
                                   Phone: (504) 684-5200
                                   Fax: (504) 613-6351
                                   Attorney for Plaintiff




                                     4
